Case 2:18-cv-14971-WJM-MF Document 24 Filed 12/22/20 Page 1 of 4 PageID: 364




                               UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW JERSEY




    CHRISTOPHER CHAVARRIA,
                                                              Civ. No. 2:18-cv-14971
                Plaintiff,
                         v.

                                                                    OPINION
    STATE OF NEW JERSEY, WILLIAM PEREZ,
    SGT. J.R. COPPOLA, TROOPER JOHN DOES
    1-10,
                Defendants.


WILLIAM J. MARTINI, U.S.D.J.:

        THIS MATTER comes before the Court on Plaintiff’s motion for reconsideration
of this Court’s September 8, 2020 Order dismissing Plaintiff’s Complaint. ECF No. 19.
For the reasons stated below, Plaintiff’s motion for reconsideration is DENIED.
        I.     BACKGROUND AND PROCEDURAL HISTORY
       Plaintiff initially filed this case on February 13, 2017 in New Jersey state court. See
ECF No. 1 at 2. According to the NJAG1, that case was dismissed on September 1, 2017
for lack of prosecution. On May 2, 2018, counsel for Plaintiff filed a “Motion for
Reinstatement” in New Jersey state court, which was granted on May 25, 2018. Id. at 2.
On August 3, 2018, Plaintiff filed an Amended Complaint, ECF No. 1-1, which added the
federal causes of action set forth in Count VII. The Amended Complaint asserts claims
against the State of New Jersey, the Division of State Police State of New Jersey
Department of Law and Public Safety (the “Division”), Superintendent of State Police
Joseph Fuentes, State Trooper William Perez, Sargent J.R. Coppola, and John Does 1-10.
Id. The NJAG represents that the State was served on September 25, 2018 with a copy of
the Amended Complaint. Id. at 3. It is unclear whether Plaintiff ever attempted to serve
the other Defendants with a copy of the original or amended complaints. Id. However,
three days after Plaintiff served the State, the state court dismissed Defendants Perez and
Coppola for failure to prosecute. Id.; see also ECF No. 1-3. It appears that neither Fuentes
nor the Division were ever served with the operative complaint. ECF No. 1 at 3.

1
        These facts are taken from Defendant’s Notice of Removal, ECF No. 1.
Case 2:18-cv-14971-WJM-MF Document 24 Filed 12/22/20 Page 2 of 4 PageID: 365




       Two weeks later, the Deputy Attorney General Victor DiFrancesco filed a notice of
removal on behalf of the State. ECF No. 1. No other defendant as originally named in the
Amended Complaint has appeared in this action. Cf. id. with CM-ECF Docket Sheet.
Under Federal Rule of Civil Procedure 81, the State was required to answer by October 22,
2018. No activity appeared on the docket until the Clerk entered a Notice of Call for
Dismissal under Local Rule 41.1(a) on April 2, 2109. ECF No. 2. On April 9, 2019,
Plaintiff requested entry of default, which was entered on April 11, 2019. Three days later,
Deputy Attorney General Beonica A. McClanahan filed a notice of appearance on behalf
of the “Defendant(s)” and a motion to set aside the entry of default. ECF Nos. 4 & 5.
Counsel for Plaintiff opposed, ECF No. 6, and given the procedural history of this case,
the Court set the motion for hearing which was held on May 10, 2019. Based on counsels’
representations at the hearing, the Court vacated the default and ordered the State to
respond to the Amended Complaint. On August 13, 2019, this Court dismissed Counts I-
III, VII and VIII without prejudice as to the state. On August 13, 2019, the Court also
Ordered that, because the State of New Jersey is the only Defendant which has appeared
in this action, Plaintiff show cause why the Complaint should not be dismissed in its
entirety. On August 26, 2019, Plaintiff Chavarria filed a request for default against all
individual defendants.
       II.    STANDARD OF REVIEW
       A motion for reconsideration must set forth concisely the matter or
       controlling decisions which the party believes the Judge or Magistrate Judge
       has overlooked. When the assertion is that the Court overlooked something,
       the Court must have overlooked some dispositive factual or legal matter that
       was presented to it. The Court will reconsider a prior order only where a
       different outcome is justified by: (1) intervening change in law;
       (2) availability of new evidence not previously available; or a (3) need to
       correct a clear error of law or manifest injustice.
United States v. Davis, 05-cr-382, 2012 WL 1950217, at *1 (D.N.J. May 30, 2012), aff’d,
514 F. App’x 97 (3d Cir. 2013) (cleaned up and citations omitted).
       III.   DISCUSSION
       Like Plaintiff counsel’s other filings in this case, Plaintiff’s motion for
reconsideration is not a model of clarity. Nevertheless, the Court attempts to ascertain each
of Plaintiff’s arguments and address them in turn.
       To restate, this is a motion for reconsideration of the Court’s September 8, 2020
Opinion and Order, dismissing the remaining claims against individual Defendants.
Portions of Plaintiff’s reconsideration motion address Defendant State of New Jersey’s
Eleventh Amendment immunity. Those issues were the subject of this Court’s August 13,
2019 Opinion and Order dismissing Plaintiff’s claims as to the State of New Jersey.
                                             2
Case 2:18-cv-14971-WJM-MF Document 24 Filed 12/22/20 Page 3 of 4 PageID: 366




Plaintiff did not file a motion for reconsideration of the August 13, 2019 determination and
the Court declines to consider that determination over a year later. Local Rule 7.1(i) (“a
motion for reconsideration shall be served and filed within 14 days after the entry of the
order or judgment on the original motion . . .”).2
         Plaintiff appears to renew his arguments that counsel for New Jersey entered an
appearance on behalf of defendants who were previously part of this case while it was in
state court, but never were part of this case in federal court. Deputy Attorney General
Beonica McClanahan represents only the State of New Jersey. D.A.G. McClanahan has
only entered her appearance in this matter on behalf of the State of New Jersey. ECF No.
4. On September 28, 2018, prior to its removal, the Superior Court of New Jersey ordered
that the matter was dismissed against Defendants State Trooper William Perez and Sargent
J.R. Coppola for lack of prosecution and stated that “a formal notice of motion is now
required to restore [these] part[ies] to active trial status.” ECF No. 1-3. When the matter
was removed, the only remaining defendant was the State of New Jersey. Defendant
appears to argue that because Deputy Attorney General McClanahan’s Notice of
Appearance states, “Kindly enter my appearance as Counsel on behalf of Defendants in the
above captioned matter,” that this amounts to an entry of appearance of behalf of all
Defendants who were ever part of this case. At the time, however, only New Jersey was a
party to the case, and counsel’s appearance was entered only as to New Jersey. Throughout
this litigation, Deputy Attorney General McClanahan has only represented New Jersey.
      Plaintiff questions “why [Plaintiff’s] filed August 26, 2019 request for Entry of
Default against all individual Defendants was not allowed to be accepted as filed.” ECF
No. 21-2, 3. In his request, Plaintiff requests entry of default against Perez and Coppola,
who, as noted above, were dismissed from the action while it was in state court.
       Finally, because Plaintiff filed his Motion for Reconsideration 20 days after the
Court entered its Order of dismissal, it is untimely. See Local Rule 7.1(i) (“a motion for
reconsideration shall be served and filed within 14 days after the entry of the order or
judgment on the original motion . . .”); Bridges v. Colvin, 136 F. Supp. 3d 620, 629 (3d
Cir. 2015) (holding that the court did not need to reach the merits of the movant’s claims
because the motion for reconsideration was untimely).




2
     Even if the Court did consider Plaintiff’s arguments pertaining to the state’s Eleventh
Amendment immunity, they are without merit.
                                               3
Case 2:18-cv-14971-WJM-MF Document 24 Filed 12/22/20 Page 4 of 4 PageID: 367




      IV.    CONCLUSION
  For the reasons stated above, Plaintiff’s motion for reconsideration, ECF No. 21, is
DENIED. An appropriate order follows.




Date: December 22, 2020                            /s/ William J. Martini
                                                 WILLIAM J. MARTINI, U.S.D.J.




                                          4
